Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to applicant’s amendment/remarks received on July 4, 2022. Claims 1-11 are now pending in the application. Claims 1 and 2 have been amended. Claims 3-11 have been added.
The objection to the specification has been withdrawn in view of the substitute specification filed on 7/4/2022.
The 35 U.S.C. 112(b) rejection of claims 1 and 2 has been withdrawn in view of amendment to the claims filed on 7/4/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (U.S Publication No. 2007/0265733) in view of Pickell (U.S Publication No. 2004/0153701), and further in view of Wesel (U.S Publication No. 2008/0064328).
As per claim 1, Harrell discloses a fueling or fuel transfer communications signaling detection system (e.g. fig. 1; para. [0041]-[0042] & [0046]-[0047]: a system 100 for fuel dispenser management includes a communication network 130 that allows facility controller 120 to communicate with fuel dispensers 120) comprising: 
wherein different types of communication signals are utilized from the communications system (e.g. para. [0046]-[0047]),
wherein, if communication signal is not operable, a communication failure signal is produced that shuts down any fueling or fuel transfer in progress (e.g. para. [0151]-[0158]).
Harrell does not explicitly disclose that the system comprises utilization of a plurality of communication satellites forming a satellite mesh communications system, wherein satellites communicate satellite to satellite; wherein at least three different types of satellite communication signals are utilized from the satellite mesh communications system to or from a ground station; the at least three different types of satellite communication signals including digital radio signals, voice modulated radio signals and digital optical signals; wherein, if any one of the at least three types of satellite communication signals is dropped or non-functioning, the system continues communications with at least two of the at least three different types of communication signals.
However, in the same field of networked safety systems, Pickell discloses: wherein, at least three communication signals are utilized (e.g. fig. 1; para. [0025]: “a primary communication link 116 may be provided, along with one or more redundant communication links 118A, 118B [ … ] two redundant communication links are provided, including the primary link 116 and a redundant link 118A”), and if any one of communication signals is dropped or non-functioning, the system continues communications with two established links (e.g. para. [0029]: “the redundant connections (e.g., including the primary [0029] 116 communication link and one or more redundant 118A, 118B communication links) enable continued communications in the event of a failure of any one of the communication links”; para. [0052]: “the subsequent failure of the redundant communication link may ultimately result in an attempt to switch back to the original communication link, or to switch to another redundant communication link in the case of more than two communication links are available”); and wherein, if only one, or none, of the at least three different types of communication signals is operable, a communication failure signal is produced that shuts down any fueling or fuel transfer in progress (e.g. para. [0008]: “if any two or more signals of the network communication link are shorted together, or any of the signals are open-circuited, the link integrity signal will be disrupted, and the control signal will be generated such that this condition may be used to ultimately control the communication link switch”; also see fig. 7; para. [0059]: “establishing communication on either the primary or backup ports may be attempted at decision block 722, and establishing a communication link will result in communication via the respective link”), while in the same field of a satellite-based communications network, Wesel discloses: utilization of a plurality of communication satellites forming a satellite mesh communications system, wherein satellites communicate satellite to satellite (e.g. fig. 1, 2), wherein the satellite communication signals can be of various types including digital radio signals, voice modulated radio signals and digital optical signals (e.g. fig. 1, 2, 11; para. [0003]-[0009] & [0031]-[0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Harrell the known technique of utilization of a plurality of communication satellites forming a satellite mesh communications system, wherein satellites communicate satellite to satellite, wherein at least three different types of satellite communication signals are utilized from the satellite mesh communications system to or from a ground station, wherein, if any one of the at least three types of satellite communication signals is dropped or non-functioning, the system continues communications with at least two of the at least three different types of communication signals, and wherein, if only one, or none, of the at least three different types of communication signals is operable, a communication failure signal is produced that shuts down any fueling or fuel transfer in progress, as taught by Pickel and Wesel, as this would have allowed the system to continue to communicate using at least two backup communication links if any one of the communication signal is interrupted, thus providing redundant communication links to enable continued communications in the event of a failure of any one of the communication links, and furthermore would have provide an efficient satellite-based communications system.

As per claim 2, claim 1 is incorporated and Harrell in view of Pickell and Wesel discloses: wherein the three or more of the at least three different types of communications signals must be reestablished to continue fueling or fuel transfer operations (see Harrell, e.g. para. [0102]; Pickell, e.g. para. [0049], [0056] & [0059]).

As per claim 3, claim 1 is incorporated and Harrell in view of Pickell and Wesel discloses: wherein the satellite mesh communications system includes multi-route signaling between satellites (Wesel, e.g. fig. 1-4; para. [0036] & [0052]).

As per claim 4, claim 3 is incorporated and Harrell in view of Pickell and Wesel discloses: wherein satellites in the satellite mesh communications system communicate with vehicles being fueled or transferring fuel chosen from the group consisting of spaceships, ships, trucks, barges and fuel transfer stations (see Harrell, e.g. fig. 1, 10; para. [0004], [0046]-[0047] & [0122]; Wesel, e.g. fig. 11; para. [0050] & [0064]).

As per claim 5, claim 1 is incorporated and Harrell in view of Pickell and Wesel discloses: wherein satellites in the satellite mesh communication system communicate into cellular telephone networks (see Harrell, e.g. para. [0191]; Wesel, para. [0063]-[0064]).

As per claim 6, claim 1 is incorporated and Harrell in view of Pickell and Wesel discloses: wherein the satellite mesh communication system communicates into wide area or local area data networks, wherein at least one of the wide area networks or local area networks is connected to the fueling or fueling transfer control system (see Harrell, e.g. para. [0120] & [0179]; Wesel, e.g. para. [0053]).
As per claim 7, claim 6 is incorporated and Harrell in view of Pickell and Wesel discloses: wherein the fueling or fueling transfer control system includes connection to a subsystem chosen from the group consisting of a fire detection system, a vehicle motion detection system, a gas detection system, an explosion detection system, and a vehicle lock-out system (see Harrell, e.g. para. [0134] & [0158]).

As per claim 9, claim 1 is incorporated and Harrell in view of Pickell and Wesel discloses: wherein at least one fueling or fuel transfer system includes an optical satellite detection or alignment system that detects or aligns optical transmission or receiving equipment with a satellite location (see Harrell, e.g. para. [0046]-[0047] & [0146]; Wesel, e.g. para. [0048]).

As per claim 10, claim 1 is incorporated and Harrell in view of Pickell and Wesel discloses: wherein at least one spacecraft communicates docking information for fueling or fuel transfer with another spacecraft via the satellite mesh communication system (see Harrell, e.g. para. [0046]-[0047] & [0092]; Wesel, e.g. para. [0048]).

Claim 11 recites corresponding features of system claim 1. Therefore, claim 11 is rejected for the same reasons set forth in claim 1 above for having similar limitations and being similar in scope.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrell in view of Pickell and Wesel, and further in view of Ross et al. (U.S Publication No. 2009/0321623 A1; hereinafter “Ross”).

As per claim 8, claim 1 is incorporated and Harrell in view of Pickell and Wesel does not explicitly disclose: wherein at least one subsystem in a fueling or fuel transfer system communicates emission data or an emission profile to the satellite mesh communications system, whereby said emission data or emission profile can be used by authorities to track clean fueling or fuel transfer.
However, Ross discloses: wherein at least one subsystem in a fueling or fuel transfer system communicates emission data or an emission profile to a communications system, whereby said emission data or emission profile can be used by authorities to track clean fueling or fuel transfer (e.g. para. [0174] & [0188] & [0195]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Harrell in view of Pickell and Wesel the known technique of a subsystem in a fueling or fuel transfer system communicating emission data or an emission profile to a communications system, whereby said emission data or emission profile can be used by authorities to track clean fueling or fuel transfer, as taught by Ross, as this would have allowed tracking or identifying clean and contaminated fuels.
Response to Arguments
Applicant's arguments (Remarks, page 7) with respect to rejection of claims 1-2 under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov